PER CURIAM.
George Cridland appeals his conviction of second-degree murder and the sentence entered thereon. Following a thorough review of the record we conclude that the trial court satisfied the standards of Faretta v. California, 422 U.S. 806, 95 S.Ct. 2025, 45 L.Ed.2d 562 (1975), in determining that Cridland was competent to exercise his right to self-representation. See also Jones v. State, 449 So.2d 253 (Fla.), cert. denied, 469 U.S. 893, 105 S.Ct. 269, 83 L.Ed.2d 205 (1984). The other trial errors claimed by Cridland are either harmless or not preserved for appellate review. The judgment of conviction is, accordingly, affirmed.
The trial court’s failure to provide written reasons for Cridland’s departure sentence, contrary to the requirements of Hendrix v. State, 475 So.2d 1218 (Fla.1985), requires that we vacate the sentence and remand for resentencing.
Affirmed in part, reversed in part, and remanded.